1.22




            OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS
                                AUSTIN



-c.yu*,
 --




      consolidation.                       e8 NO8 appoint4    at
                                           ed it8 local tax rat4
                                           A taxpeylsr roi~ss  a
                                          board of the 00n60iidat8a
                                         ich ia located   ia that part
                                     own aa District    So.   it   on the
                            talidatioa was aads after Jsnuery 1,




          ‘Is tha taxpayer oorreet in his contention that the
     Board wll1 have to wait another par to ta% hlo prOpart
     for sohool pnrpostwa
            In the oaao of CodeM   et al 78. Ftato, I.06 5. ‘dl.567, the
COW held     that 630 dUlJ OOX&B%itUtd  board Of trWhS8    Or aa iode-
Panda6    rghool cliatrlot,created by rpblal act June 19, 1918, were
iioc. T. k4. rrfmble, ?age e



authorized to lrty a rralstsnance tax in Soptezber, 1918, upon the
property of tha taxpayer a8 0r January 1, 1915. This holQlng ~98
upon the theory that 811 propsrty owned on the first of January of
any year is subjeot to my tax authorized by law, whether author-
ized tharetorora or during the year, and whloh my be levied by the
bdy  given the power to levy, at any tlroe during the year.

           Xn the 011ae of Blewltt T. mgargsi   County Line Independent
Lohool Dirtriot, 28& S, ;F. 291, the Comlsrion      oi Appeals cited and
6laouessd with approval the loregoing 6eclalon and held that the
prlnolple of 1~ therein snunolatsd should apply llkewlro to a eltua-
tion where the taxable property maa situated on January 1st of the
tax year in territory aubseqtisntly amexed during euoh year to sn
indoqmdent   aohocl district. 'a'hllethe case of Csdsaa v. State,
aupra, inroired property lnoludsd in en iAdPpeildent     sohool distrlot
thereafter created, in oontrti6t to this case wtioh involved territory
annexed to an existing independent rohool'dirtriot, the court reoon-
OiiSd this distinotlon with the rOllOWing    ~sWy.le~~l

             ‘A fair oonslderntlon of theststutss  makeg  pro-
       rlslon for the oreation of lnde9endent sohool bistrlota
       leaves r10 reasonsblc ground to aonolude that the Legis-
       lature lntsnded that no liability for tax98 for aohool
       purposae in a hchool Qletrlot Ehould arire until the
       year following the creation of tha distrlot; nor did
       the tsglslsturs intcL6 that the rules of law governlog
       taxation for school purpoeea, of property 13 newly
       annexed tmrltcry, ohouid be different   frm tboae w&ioh
       govern the p%xatioa of property in a newly created dis-
       triot ."

          '1~ the sate effect and turning upon an ldantioal foot eltua-
tiGt is the later case of Yorktown ?odependent .Sohool Distriot, et al
TO. iirrlerbaoh, et al, by the coz~isaion of Appeala of Texea, reported
at 18 2. 1.. (26) 1030.

          Althoueh the facts or the instant oaae present a eirrerant
aapeat from tbG% of tta case oitsd and dis0tiasea above, In that
a consolidation or two existing oommcn school districts 1s here
inrol~ed rather tOan the oreatlon or a mw lndapendsnt aahool district
or the annexation of territory to an exlstlng Independent sohool
district, we nevertheless submit that the prinoiplas  of law announce6
in the foregoizig 6aolslona should be ooctrollfng of tho question
berore UB. .U in those oases, it oan be reasoned here that the
statutes governing the OOnsOlldstiGn of two existing and contiguous
             .




Hon. T. x.   :rimble, ?aee 3



oo~pmon :Chool di6triots   afford “no reasonable ground to oonolude
that the Ls.&elature intmdad     that no liebillty for taxer for sohool
purpoeer  in a aohool dlrtrlct   ehould arlre until the year following
the areatloo of the Ulotrlot.*     The conoolldetion of the two oom~on
school district8 lnrolrsd here 18, to all intent8 and purposes, and
,~sssured by the princlpleo of taxation announce& in the above autb-
orititm, the erection ot e new district, known as a mooneolidated
Wmswn rchool dletrlatrm      And we find nothing in the Btatutes to
rmove this case iron tha prlnaiples of taxation lnaounoed in the,
toregcing cases for consolidated independent school dirtriots, newly
Oreated independent sohool dlstriats, or independent eohool dietriotr
to which territory    hsr bean annexed.  On the contrary Artlole E814,
Yernon’a Amotated Clrll Statutes, point8 to aa opposite intent in
provldlng, in part, ea follows:

          “TEx~D~ and bondiw  powara e& are provided for elre-
     ahere in the laws of this Sate  sre hereby gtmranteed to
     nuoh coodoli&ate$ dOtrict.*

           'lie therel'ore amwer your   queation in the negatfrr. The
porltlon of the taxpayer oannot be austalned under the autborititir,
and.p,roperty altuated on Yanuary     1, 1939, in Comon Sohool Distriot
Ho. 17 ot Xuecea County will be subject to tam8 duly lsvle6 end
amessed   thereafter by the proper authorities of the Coasolldeted
Coreaon Yobool orertad by a consolidation cf Cclrpt~ Yohool Dlstriete
Nor. 0 end 17 OS eela County.

          Trueting that the toregoing eatief8ctorlly       amwara   your
inquiry, we are

                                            Your0   rbry   truly